DOCUMENTS UNDER SEAL
                    Case 3:21-cr-00018-CRB Document 24 Filed 01/15/21 Page 16of 1
                                                          TOTAL TIME (m ins):
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           Stephen Ybarra                          11:05 - 11:11
MAGISTRATE JUDGE                         DATE                                    NEW CASE         CASE NUMBER
Alex G. Tse                             January 15, 2021                                         3:21-cr-00018-CRB
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.      RET.
Rodney Lewis Stevenson                   24       N        P      Ryan D'Ambrosio & Jeremy Ross        APPT.
U.S. ATTORNEY                            INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Colin Christopher Sampson               n/a                                    SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR             PARTIAL PAYMENT
                            Pepper Friesen                         APPT'D COUNSEL               OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT             BOND HEARING           IA REV PROB. or           OTHER
                                                                                or S/R
       DETENTION HRG             ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.              ATTY APPT
                                                                                                          HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                 NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES              IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY        SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND           $                                                 SURRENDERED
                                                                                                     DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED         RELEASED      DETENTION HEARING             REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                     NOT GUILTY                GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                        FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                  STATUS RE:
2/10/21                          HEARING                 HEARING               CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.           PRELIMINARY           CHANGE OF                STATUS
                                 AFFIDAVIT               HEARING               PLEA
1:30 PM                                                  _____________
BEFORE HON.                      DETENTION               ARRAIGNMENT            MOTIONS                 JUDGMENT &
                                 HEARING                                                                SENTENCING
CRB
       TIME W AIVED              TIME EXCLUDABLE         IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC          REMOVAL               CONFERENCE               HEARING
                                 3161                    HEARING
                                               ADDITIONAL PROCEEDINGS
This proceeding was held via Zoom video conference. Defendant consents to proceed by video. The Court excludes time until
2/10/21.

                                                                                     DOCUMENT NUMBER:
